

113 S1567 IS: Federal Employee Retroactive Pay Fairness Act
U.S. Senate
2013-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1567IN THE SENATE OF THE UNITED STATESOctober 1, 2013Mr. Cardin (for himself, Mrs. Boxer, Mr. Brown, Mr. Carper, Mrs. Feinstein, Mr. Harkin, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. Leahy, Ms. Mikulski, Mr. Sanders, Mr. Schumer, Mr. Udall of New Mexico, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the compensation of furloughed Federal employees.1.Short titleThis Act may be cited as the Federal Employee Retroactive Pay Fairness Act.2.Compensation for furloughed Federal employeesFederal employees furloughed as a result of any lapse in appropriations which begins on or about October 1, 2013, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.